                       IN THE UNITED STATES DISTRICT COURT                           AV'; m g '^'-'^7
                     FOR THE SOUTHERN DISTRICT OF GEORGIA ..,„                               ""
                                   SAVANNAH DIVISION




 UNITED STATES OF AMERICA,

                Plaintiff,                        CRIMINAL ACTION NO.: 4:19CR12

        V.



 MICHAEL LEWIS PITTS,

               Defendant.




                                          ORDER


       This matter is before the Court on the Motion for Leave of Absence by Joseph P.

McCool, counsel for Plaintiff, for the dates of April 15, 2019 through and including April 16,

2019; April 29, 2019 through and including May 3, 2019; and June 10, 2019 through and

including June 14, 2019. (Doc. 26.) After careful consideration, said Motion is GRANTED.


       SO ORDERED,this/F/^day of April, 2019.


                                                    CHRISTOPHER L. RAY
                                                    MAGISTRATE JUDGE
                                                    SOUTHERN DISTRICT OF GEORGIA
